Citation Nr: 0210440	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  97-23 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for a conversion reaction, 
currently evaluated as 30 percent disabling.

(The issue of whether new and material evidence has been 
submitted in order to reopen a claim of entitlement to 
service connection for a cervical spine disorder is the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Marcus M. Johns, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from May 1944 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1997 rating decision by the 
Atlanta, Georgia, regional office (RO) of the Department of 
Veterans' Affairs (VA).

The Board is undertaking additional development with respect 
to the issue of whether new and material evidence has been 
submitted in order to reopen a claim of entitlement to 
service connection for a cervical spine disorder pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  The conversion disorder is manifested primarily by a 
mildly constricted defect, slight depression, anxiety, and 
fair to poor memory.



CONCLUSION OF LAW

The criteria for a 50 percent rating for the conversion 
disorder have been met. 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § Part 4, Diagnostic Code 9424 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date. 

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims. 

In this regard the veteran was notified of the evidence 
needed to substantiate his claim in the statement of the 
case, the supplemental statements of the case.  He was 
informed of the contents of the VCAA in an April 2001 letter 
from the RO to the veteran.  The record also reflects that 
the VA has obtained all available evidence and a VA 
examination has been conducted pursuant to a July 1998 Board 
Remand.  The veteran also had a hearing at the RO.  Thus, the 
Board concludes that the VA has satisfied the requirements 
set forth in the VCAA.

The service medical records show that the veteran was treated 
for a conversion reaction. In June 1946 the RO granted 
service connection for a conversion reaction and assigned a 
10 percent rating.  This rating has remained in effect until 
the current claim.

The veteran's claim for an increased rating was received on 
November 20 1996.  A VA examination was conducted in January 
1997.  At that time the veteran reported that he had retired 
from working as a plasterer.  He had never required 
hospitalization for his psychiatric disorder.  He was a 
widow.  He denied suicidal or homicidal thoughts.  He had 
numerous medical problems.

The examination showed a rather constricted affect and mild 
depression.  He was anxious during the interview.  He denied 
audio or visual hallucinations.  There was no psychomotor 
retardation.  His thinking was coherent and fairly relevant.  
At times it was a little bit circumstantial.  He seemed to 
have some understanding of his problems.  There was some 
impairment of memory and concentration apparently related to 
his age.  

The final diagnosis was depression. It was reported that 
there were moderate problems related to psychosocial 
problems, but in general the veteran managed very well.

The veteran received intermittent treatment at VA and private 
facilities from 1996 to 2000 for various problems including 
psychiatric complaints.

A hearing was held at the RO in September 1997.  At that time 
the veteran provided testimony describing the symptom 
associated with his psychiatric illness.

A VA examination was conducted in May 1999.  The evaluation 
showed that he had a mildly constricted defect.  His mood was 
slightly depressed and somewhat anxious.  He had a fair to 
poor memory, and fair insight and judgment.  He denied audio 
or visual hallucinations.  He denied suicidal or homicidal 
thoughts.  His behavior was rather appropriate.  His speech 
rate and flow were somewhat slow with some hesitation.  His 
tone was low without any irrelevant, illogical, or obscure 
speech patterns.  No panic attacks were reported or any 
intrusive or ritualistic behavior. He was oriented in time, 
place, and person.  He had good impulse control.

The examiner indicated that that the veteran's psychiatric 
disorder was chronic and moderate in degree.  The Global 
Assessment of Functioning (GAF) score was 50.  The examiner 
indicated that there were moderate to severe symptoms, poor 
sleep, depression, circumstantial speech, with moderate to 
sever difficulties in social and occupational functioning.


Analysis

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (2001), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2001).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2001).

The RO has assigned a 30 percent rating for the service 
connected psychiatric disorder in accordance with the 
criteria set forth in the Schedule for Rating Disabilities, 
38 C.F.R. Part 4, Diagnostic Code 9224 (2001).  Diagnostic 
Code 9224 provides for the evaluation of a conversion 
disorder.

Under rating criteria for PTSD, Diagnostic Code 9411, 
effective November 7, 1996, a 30 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).

According to the applicable rating criteria, a 50 percent 
disability rating is warranted for evidence of occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent rating will be assigned with evidence of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness. Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

To summarize, the lay statements and testimony describing the 
symptoms of his psychiatric disability are considered to be 
competent evidence. However, these statements must be 
considered in conjunction with the objective medical evidence 
of record and the pertinent rating criteria.

The recent VA evaluation showed that he had a mildly 
constricted defect, and was slightly depressed and anxious.  
Also he had a fair to poor memory, and his speech rate and 
flow were somewhat slow with some hesitation.  Additionally 
his GAF was 50 which the examiner indicated was moderate to 
severe symptoms.  

Based on the evidence it is the judgment of the Board that 
the conversion reaction warrants a 50 percent rating.

However, this current evidence does not support a rating in 
excess of 50 percent.  The recent VA examination showed that 
the depression and anxiety were only mild in severity.   
Additionally there were no audio or visual hallucinations or 
suicidal or homicidal thoughts.  There were no panic attacks 
or any intrusive or ritualistic behavior.  Also, he was 
oriented times three and had good impulse control.  The 
evidence does not reflect symptoms and findings which satisfy 
the criteria for a 70 percent rating. 


ORDER

Entitlement to a rating of 50 percent for the conversion 
reaction is granted subject to the law and regulations 
governing the payment of monetary benefits.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

